DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022 and 6/28/2022 have been considered.
Drawings
The drawings submitted on 01/05/2022 are acceptable.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The OLED of claim 1 is not disclosed or rendered obvious by the prior art of record. The most relevant prior art teachings include WO 2021/025328 A1 to Suh et al. and US 11,189,802 B2 to Ogawa et al. The former, which is equivalent to US 2022/0006022 A1, discloses an OLED wherein the EML comprises 2 host materials having the following formulae:

    PNG
    media_image1.png
    266
    310
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    277
    447
    media_image2.png
    Greyscale
.
The difference between this device and the claimed device is that Ar-----1, which is identified with A, does not include terphenyl. Ogawa et al. discloses an OLED wherein the EML comprises 2 host materials having the following formulae:

    PNG
    media_image3.png
    318
    496
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    232
    387
    media_image4.png
    Greyscale
,
wherein the first host is exemplified by species that resemble the undeuterated version of the claimed first compound. Neither references provide a motivation for arriving at the claimed device. Further, it is shown in the examples of the instant application that, as far as the first compound is concerned, if the compound is undeuterated or if it has A being different from a terphenyl, e.g., a phenyl, the device has a significantly lower lifespan. The improvements are unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762